DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Objections
Claims 1, 2, 3, 4, 6, 8, 9, 10, and 15 are objected to because of the following informalities:  
Claim 1 recites “above the and electrically” in line 8.
Claim 3 recites “further comprising a second plugs” in line 2, the tense of the noun and article adjective do not conform
  Appropriate correction is required.

 
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 3, 4, 6, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2020/0203329) in view of Choi (US 2017/0062321).
 Regarding claim 1.
   Kanamori teaches a semiconductor device comprising:a substrate (101); a first transistor (120) provided on the substrate (101); a memory cell array (230), provided above the first transistor (120) (paragraph 47), that includes a plurality of electrode layers (232-238) stacked on top of one another, a semiconductor layer (201) provided above the plurality of electrode layers (232-238) (paragraph 53); a first plug (260) provided above the and electrically connected to the first transistor (120); and a metallic wiring layer (205) provided on and  connected to the semiconductor layer (201), and including a first portion provided on the first plug (260) (fig 4).
 Kanamori does not teach that the wiring layer is formed on and connected to a metallic layer.
Choi teaches a redistribution layer layer (130) comprising wiring layer (135) and a metallic layer (133) (fig 3a) (paragraph 112).
It would have been obvious to one of ordinary skill in the art to provide a wiring layer on a metallic layer so that the metallic layer can provide a barrier to prevent diffusion of metallic elements (paragraph 112).
Regarding claim 2.
Kanamori teaches a bonding pad (fig 4) that is provided in a same wiring layer.
Choi teaches a redistribution layer (130) comprising wiring layer (135) and a metallic layer (133) (fig 3a) (paragraph 112).
Regarding claim 3.
Kanamori teaches a second plug, the first and second plugs (260) being laterally spaced apart from the memory cell array (fig 4).
Regarding claim 4.
Kanamori teaches the semiconductor layer (201) is provided in a source line, and the metallic wiring layer (205a) is provided in a source wiring layer (paragraph 69).
Regarding claim 6.
Kanamori teaches the metallic wiring layer (205a) is provided on an upper surface and on a side surface of the semiconductor layer (201) (Fig 4).
Regarding claim 8.
Kanamori teaches the metallic wiring layer (205) is electrically connected to the second plug (261) via the semiconductor layer (201) (fig 4).
  Regarding claim 10.
 Kanamori teaches a plurality of first pads (180) provided on the substrate (101); and a plurality of second pads (280) respectively provided on the plurality of first pads (180), wherein each of the memory cell array (230) and the first plug (260) is electrically connected to the first transistor (120,160,170) via at least one of the plurality of first pads and at least one of the plurality of second pads (fig 4) (paragraph 42).
Regarding claim 15.
Kanamori teaches a second transistor provided on the substrate; a second plug (260) provided above the second transistor and electrically connected to the second transistor; and a bonding pad electrically connected to the second plug (fig 4) (paragraph 42).
  Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2020/0203329) in view of Choi (US 2017/0062321) as applied to claim 1 and further in view of Mizutani (US 2021/0035965).
Regarding claim 9.
Kanamori in view of Choi teaches elements of the claimed invention above.
Kanamori in view of Choi does not teach the metallic wiring layer embedded in an insulating layer.
Mizutani teaches a first insulating film (230) provided on the memory cell array (paragraph 167), wherein the metallic wiring layer (316) includes a second portion provided on the memory cell array with the first insulating film (230) disposed therebetween and a third portion provided on the memory cell array in the first insulating film (fig 27a) (paragraph 265).
 It would have been obvious to one of ordinary skill in the art to provide an insulating layer underlying the wiring layer in order to isolate the memory structure (paragraph 167)
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817